Exhibit 10.3

SCHOLASTIC CORPORATION

GUIDELINES FOR STOCK UNITS
GRANTED UNDER THE
SCHOLASTIC CORPORATION 2001 STOCK INCENTIVE PLAN
(As Amended and Restated as of July 21, 2009)

          Grants of Stock Units (as defined below) under the Scholastic
Corporation 2001 Stock Incentive Plan (the “Plan”) shall be subject to, and
governed by, the provisions set forth in these guidelines, the Plan (including,
without limitation, Article VIII) and the applicable Award Agreement. An Award
of Stock Units shall constitute an Other Stock-Based Award under the Plan.
Unless otherwise indicated, any capitalized term used but not defined in these
guidelines shall have the meaning ascribed to such term in the Plan.

          To the extent applicable, these guidelines are intended to comply with
the applicable requirements of Section 409A of the Code (and the regulations
thereunder) and shall be limited, construed and interpreted in a manner so as to
comply therewith.

          The Company initially adopted these guidelines effective as of
September 20, 2004. The Company amended and restated these guidelines effective
as of May 25, 2006 in order to include a deferral feature that complies with the
requirements of Section 409A of the Code. The Company amended and restated these
guidelines as of September 23, 2008, effective as of January 1, 2005, in order
to provide for deferrals of performance-based awards and comply with the
requirements of Treasury Regulations issued under Section 409A. The Company
hereby amends and restates these guidelines effective with respect to awards of
Stock Units made on or after July 21, 2009 to modify the treatment of Stock
Units upon Termination of Employment or Consultancy. These guidelines are part
of the Plan and shall expire in accordance with Article XV thereof.

1.       Definitions. For purposes of these guidelines, the following
definitions shall apply:

          1.1.       “Cause” means, solely for purposes of the grant of Stock
Units and notwithstanding the definition of Cause in the Plan: (a) in the case
where there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Stock Unit (or where there is
such an agreement but it does not define “cause” (or words of like import)) any
of the following as determined by the Committee in its good faith discretion:
(i) willful misconduct of the Participant with regard to the Company; (ii)
willful refusal of the Participant to follow the proper direction of the Board
or any individual to whom the Participant reports; (iii) the Participant’s fraud
or dishonesty with regard to the Company (other than good faith expense account
disputes); or (iv) the Participant’s conviction of, or plea of guilty or nolo
contendere to, a felony or other crime involving moral turpitude; or (b) in the
case where there is an employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of the grant of a Stock Unit that
defines “cause” (or words of like import), “cause” as defined under such
agreement; provided, however, that with regard to any agreement under which the
definition of “cause” only applies on occurrence of a change in control, such
definition of “cause” shall not apply until a change in control actually takes
place and then only with regard to a termination thereafter.

--------------------------------------------------------------------------------



          1.2.       “Disability” means, solely for purposes of the grant of
Stock Units and notwithstanding the definition of Disability in the Plan, the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months.

          1.3.       “Retirement” means, with respect to Awards of Stock Units
made on or after July 21, 2009, a Termination of Employment on or after age 55
and at least 10 years of continuous of service with the Company or its
Affiliates in accordance with the Company’s standard retirement policies. With
respect to Awards of Stock Units made prior to July 21, 2009, “Retirement” shall
mean a Termination of Employment on or after age 55 in accordance with the
Company’s standard retirement policies.

          1.4.       “Specified Employee” or “Key Employee” shall mean such
persons as shall be determined by the Company.

          1.5.       “Stock Unit” means a restricted stock unit, which is a unit
of measurement equivalent to one share of Common Stock but with none of the
attendant rights of a holder of a share of Common Stock until a share of Common
Stock is ultimately distributed in payment of the obligation (other than the
right to receive dividend equivalent amounts in accordance with Section 4
hereof). Upon distribution, all vested Stock Units shall be paid solely in the
form of shares of Common Stock.

          1.6.       “Unforeseeable Emergency” means a severe financial hardship
to the Participant resulting from a sudden and unexpected illness or accident of
the Participant or of a dependent (as described in Section 152(a) of the Code,
without regard to Section 152(b), (b)(2) and (d)(1)(B)) of a Participant, loss
of the Participant’s property due to casualty or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

2.       Eligibility. Any Eligible Employee or Consultant (or prospective
employee of the Company or any of its Affiliates or prospective Consultant) who
is designated by the Committee is eligible to receive Stock Units pursuant to
these guidelines. Notwithstanding the foregoing, no such person shall be
eligible to defer the payment of Stock Units unless such person is an Eligible
Employee who is a member of a select group of management and highly compensated
employees within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA. To the extent a Participant is no longer considered a member of a select
group of management and highly compensated employees within the meaning of
Section 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee may deem such
Participant ineligible to defer any additional Stock Units and all then unvested
Stock Units shall continue to vest in accordance with the applicable vesting
schedule and all vested Stock Units shall be payable in accordance with the
Participant’s then existing elections, subject to the terms of these guidelines.

3.       Vesting of Stock Units and Payment.

          3.1.        Except as otherwise provided in Section 3.3 hereof, Stock
Units shall vest in accordance with the vesting schedule and conditions set
forth in the relevant Award Agreement, provided that the Participant is
continuously employed by (or continuously provides consulting services to) the
Company or any of its Affiliates (including any period during which the
Participant is on leave of absence or any other break in employment in
accordance with the Company’s policies and procedures) on each applicable
vesting date and, provided further, that no portion of such Award shall vest or
be payable earlier than the date that is thirteen (13) months after the date of
its grant (“Initial Vesting Date”). An Award Agreement may condition the grant
or vesting of Stock Units upon the attainment of Performance Goals, including
established Performance Goals intended to meet the requirements of
qualified-performance-based compensation under Section 162(m) of the Code, or
such other factors as the Committee may determine, in its sole discretion.

2

--------------------------------------------------------------------------------



          3.2.       Except as otherwise provided in this Section 3 or in
Section 4.2 hereof, the Company shall distribute one share of Common Stock with
respect to each vested Stock Unit on the applicable vesting date.

          3.3.       (a) For awards granted on or after July 21, 2009, subject
to the limitations set forth in Section 3.4 below:

          (i) upon a Termination of Employment by reason of a Participant’s
Retirement, for a period of three years from the date of Termination of
Employment, unvested Stock Units will continue to vest and shares of Common
Stock with respect to such Stock Units shall be distributed on the applicable
vesting date in accordance with the vesting schedule that would have been in
effect pursuant to Section 3.1 but for the Termination of Employment. The
foregoing continuation of vesting and payment provision shall not apply with
respect to any award of Stock Units made on or after July 21, 2009 to a
Participant who is or may become eligible for Retirement at any time prior to
the Initial Vesting Date and has also made a deferral election with respect to
such Award and, as a result, such Award shall be forfeited if the Participant’s
Termination of Employment occurs on or before the Initial Vesting Date;
provided, however, that, the foregoing continuation of vesting and payment
provisions shall apply to such Award if the Participant’s Termination of
Employment under the circumstances described herein occurs after the Initial
Vesting Date.

          (ii) upon a Termination of Employment or Termination of Consultancy
(as applicable) by reason of a Participant’s death or Disability, all
outstanding unvested Stock Units granted on or after July 21, 2009 shall
immediately vest and a share of Common Stock with respect to each Stock Unit
shall be distributed within 90 days of such termination; provided, however,
that, if a Participant makes a deferral election with respect to an Award, the
foregoing accelerated vesting and payment provisions shall not apply to such
Award if the Participant’s Termination of Employment or Termination of
Consultancy (as applicable) under the circumstances described herein occurs on
or before the Initial Vesting Date; provided, further, however, that, the
foregoing accelerated vesting and payment provisions shall apply to such Award
if the Participant’s Termination of Employment or Termination of Consultancy (as
applicable) under the circumstances described herein occurs after the Initial
Vesting Date.

          (b)        Subject to the limitations set forth in Section 3.4 below,
in the case of awards granted prior to July 21, 2009, upon a Termination of
Employment or Termination of Consultancy (as applicable) by a Participant for
(i) Good Reason by written notice to the Company within thirty (30) days after
the occurrence of the condition giving rise to such claim of Good Reason, which
condition is not fully corrected by the Company within thirty (30) days of
receipt of such notice and which termination of employment occurs no later than
ninety (90) days after the occurrence of the condition giving rise to the claim
of Good Reason, (ii) by the Company without Cause or (iii) as a result of a
Participant’s death Disability or Retirement, all outstanding unvested Stock
Units shall immediately vest and a share of Common Stock with respect to each
Stock Unit shall be distributed within 90 days of such termination; provided,
however, that, if a Participant makes a deferral election with respect to an
Award, the foregoing accelerated vesting and payment provisions shall not apply
to such Award if the Participant’s Termination of Employment or Termination of
Consultancy (as applicable) under the circumstances described herein occurs on
or before the Initial Vesting Date; provided, further, however, that, the
foregoing accelerated vesting and payment provisions shall apply to such Award
if the Participant’s Termination of Employment or Termination of Consultancy (as
applicable) under the circumstances described herein occurs after the Initial
Vesting Date.

          Solely for purpose of this Section 3.3(b), “Good Reason” mean (a) in
the case where there is no employment agreement, consulting agreement, change in
control agreement or similar agreement in effect

3

--------------------------------------------------------------------------------



between the Company or an Affiliate and the Participant at the time of the grant
of the Stock Unit (or where there is such an agreement but it does not define
“good reason” (or words of like import)) any of the following as determined by
the Committee in its good faith discretion: (i) a material diminution of a
Participant’s then duties, responsibilities or authority; or (ii) a material
decrease in a Participant’s annual rate of base salary (other than an
across-the-board decrease); or (b) in the case where there is an employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or an Affiliate and the Participant at
the time of the grant of a Stock Unit that defines “good reason” (or words of
like import), “good reason” as defined under such agreement; provided, however,
that with regard to any agreement under which the definition of “good reason”
only applies on occurrence of a change in control, such definition of “good
reason” shall not apply until a change in control actually takes place and then
only with regard to a termination thereafter.

          (c)       Notwithstanding anything in this Section 3.3 or in the Plan
to the contrary, to the extent required by Section 409A of the Code and Treasury
regulations, upon a Termination of Employment or Termination of Consultancy
(other than as a result of death) of a Specified Employee, distributions under
the Plan determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code shall be delayed
until six months after such Termination of Employment or Termination of
Consultancy if such termination constitutes a “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Code and the Treasury regulations
issued thereunder) and such distributions shall be made at the beginning of the
seventh month following the date of the Specified Employee’s Termination of
Employment or Termination of Consultancy.

          3.4       Notwithstanding anything in these guidelines to the
contrary, an Award of Stock Units intended to be qualified performance-based
compensation under Code Section 162(m)(4)(C) shall not be payable prior to
attainment of the relevant Performance Goals.

          3.5       Notwithstanding anything in these guidelines to the
contrary, no distribution shall be made upon a Participant’s Termination of
Employment or a Termination of Consultancy unless such termination constitutes a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the Treasury regulations issued thereunder.

          3.6       Except as provided in these Guidelines, Stock Units that are
not vested as of the date of a Participant’s Termination of Employment or
Termination of Consultancy for any reason shall terminate and be forfeited in
their entirety on the date of such termination.

4.       Deferral of Payment Date.

          4.1(a) (i) September 2004 Stock Unit Grants - Special Rules. With
respect to the payment of a portion of the Stock Units granted on September 20,
2004, a Participant may elect to defer, for a period of time (expressed in whole
years), of not less than five years, the scheduled payment date of September 20,
2007 (the date on which the third tranche of such Award (relating to 25% of the
Award) is scheduled to vest and be paid) and the scheduled payment date of
September 20, 2008 (the date on which the fourth and last tranche of the Award
(relating to an additional 25% of the Award) is scheduled to vest and be paid)
provided that: (A) in order for a deferral election under this Section 4.1(a)(i)
to be effective, the Participant must make the election prior to September 20,
2006; (B) a deferral election made by a Participant pursuant to this Section
4.1(a)(i) shall defer the September 20, 2007 payment date and the September 20,
2008 payment date by the same period of time elected (e.g., if a Participant
elects a deferral period of five years, the Stock Units scheduled to be paid on
September 20, 2007 shall be paid on September 20, 2012 and the Stock Units
scheduled to be paid on September 20, 2008 shall be paid on September 20, 2013);
and (C) a Participant may not elect a deferral period (expressed in whole years)
that is less than five years, measured from each of the September 20, 2007 and
the September 20, 2008

4

--------------------------------------------------------------------------------



payment dates. It is intended that any deferral election made under this Section
4.1(a)(i) constitute a change in payment election covered by the transition
relief available under IRS Notice 2005-1, Q&A-19(c), as modified by the Proposed
Treasury regulations under Section 409A of the Code. If a Participant who was
granted Stock Units on September 20, 2004 does not make a deferral election by
September 20, 2006 or, if, for whatever reason, the Participant’s deferral
election is not effective, the applicable Stock Units shall be paid in
accordance with the terms of the Award, except as otherwise provided in Section
3 above.

          (ii)       Initial Deferral Elections. A Participant may, no later
than 30 days after the date on which an Award of Stock Units has been granted,
elect to defer each date on which a portion of the Award is scheduled to be
paid, provided that: (A) in order to be effective, the Participant must make the
deferral election at least twelve (12) months prior to the first date on which
the Award or a portion of the Award is scheduled to vest; (B) a deferral
election made by the Participant pursuant to this Section 4.1(a)(ii) shall
defer, by the same period of time, every scheduled payment date applicable to
the Award (e.g., assuming a Participant makes a deferral election of five years
for an Award that vests 25% annually for four years, the first payment of Stock
Units shall occur five years after the first originally scheduled payment date;
the second payment of Stock Units shall occur five years after the second
originally scheduled payment date, with each subsequent originally scheduled
payment date being deferred by the same time period); and (C) a Participant’s
deferral election will not become effective until (12) twelve months after the
date on which it is made.

          (iii)      Subsequent Deferral Elections. A Participant shall be
permitted to extend the previously deferred payment dates applicable to an Award
of Stock Units, provided that: (A) in order to be effective, the Participant
must make the subsequent deferral election at least (12) twelve months prior to
the first scheduled deferred payment date; (B) a subsequent deferral election
made by the Participant pursuant to this Section 4.1(a)(iv) shall defer every
previously deferred payment date applicable to the Award by the same period of
time (expressed in whole years) of not less than five years (i.e., each
previously deferred payment date shall be deferred by the additional deferral
period elected by the Participant, with the result that, after the subsequent
deferral election has been made, the payment dates will continue to be staggered
in time); and (C) a Participant’s subsequent deferral election will not become
effective until (12) twelve months after the date on which it is made.

          (b) Any deferral pursuant to this section must be made in writing on
an election form prescribed by, and acceptable to, the Company and in accordance
with the procedures established by the Company. A deferral election is valid
solely with respect to the Stock Units identified on the election form and must
comply with the requirements of Section 4 to be given effect. A Participant’s
election to defer Compensation shall become irrevocable on the last day the
deferral of such Compensation may be elected under Section 4.1(a). A Participant
may revoke or change his or her election to defer Compensation at any time prior
to the date the election becomes irrevocable. Any such revocation or change
shall be made in a form and manner determined by Company.

          4.2.      If a Participant makes an initial or subsequent deferral
election with respect to an Award of Stock Units, distribution of such units, to
the extent vested, shall be made to the Participant on the earlier of: (A) the
applicable deferred payment dates or (B) the Participant’s Termination of
Employment or Termination of Consultancy, as applicable, subject to the special
rules in Section 3 applicable to distributions on or prior to the Initial
Vesting Date and distributions to Specified Employees.

5.       Dividend Equivalent Amounts. Cash dividends shall be credited to a
Stock Unit dividend book entry account on behalf of each Participant with
respect to each Stock Unit held by such Participant, provided that the right of
each Participant to actually receive such dividend shall be subject to the same
restrictions, including form and time of payment, as the Stock Unit to which the
dividend relates. Unless

5

--------------------------------------------------------------------------------



otherwise determined by the Committee, cash dividends shall not be reinvested in
Common Stock and shall remain uninvested.

6.       Unforeseeable Emergency. Upon the written request of a Participant, the
Committee, in its sole discretion, may approve, due to the occurrence of an
Unforeseeable Emergency, an immediate distribution of vested Stock Units. Any
such distribution shall not exceed the amounts necessary to satisfy the
Unforeseeable Emergency plus amounts necessary to pay federal, state, and local
taxes and any penalties reasonably anticipated as a result of the distribution,
after taking into account the extent to which such Unforeseeable Emergency is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship). Determinations of
the amount reasonably necessary to satisfy the emergency need must take into
account any additional compensation available to the Participant upon
cancellation of a deferral payment due to an unforeseeable emergency available
under other deferred compensation arrangements with the Company. To the extent
applicable, the Company shall make a book entry to a Participant’s account to
reduce such Participant’s account to reflect a distribution pursuant to this
section.

7.       Forfeiture. The Committee may, in its sole discretion, terminate any
outstanding Stock Units if the Committee determines that the Participant engaged
in conduct that constitutes Cause.

8.       Amendment, Suspension or Termination. To the extent applicable, the
Board or the Committee may at any time and from time to time amend, in whole or
in part, any or all of the provisions of these guidelines or any Award of Stock
Units to comply with Section 409A of the Code and the regulations thereunder or
any other applicable law and may also amend, suspend or terminate these
guidelines and any Award of Stock Units, subject to the terms of the Plan.

9        Section 16(b). To the extent required, these guidelines are intended to
comply with Rule 16b and the Committee shall interpret and administer these
guidelines in a manner consistent therewith. If an officer (as defined in Rule
16b) is designated by the Committee to receive Stock Units, any such Award shall
be deemed approved by the Committee and shall be deemed an exempt purchase under
Rule 16b. Any provisions inconsistent with Rule 16b shall be inoperative and
shall not affect the validity of these guidelines. Notwithstanding anything
herein to the contrary, if the grant of any Award of Stock Units or the payment
of a share of Common Stock with respect to a Stock Unit or any election with
regard thereto results or would result in a violation of Section 16(b) of the
Exchange Act, any such grant, payment or election shall be deemed to be amended
to comply therewith, and to the extent such grant, payment or election cannot be
amended to comply therewith, such grant, payment or election shall be
immediately cancelled and the Participant shall not have any rights thereto.

10.     Withholding. The Company shall have the right to deduct from any amounts
otherwise payable to a Participant, whether pursuant to the Plan or otherwise,
to collect from the Participant, any minimum required withholding taxes,
including but not limited to Social Security and Medicare taxes, due upon
vesting and/or distribution of an Award of Stock Units hereunder.

11.     Governing Law. Except to the extent preempted by the Code, these
guidelines shall be governed by the laws of Delaware.

12.     Plan Document. These guidelines and an Award of Stock Units are subject
to the terms and conditions of the Plan (including, without limitation, Sections
4.1(a) and 4.2 and Articles VIII, IX, XI, XIII and XV).

6

--------------------------------------------------------------------------------